Case 1:20-cv-09318-JMF-RWL Document11 Filed 12/29/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
JENNIFER HILTON, :
Plaintiff, :
: 20-CV-9318 (JMF)
-v- :
: ORDER
ANDREW SAUL, Acting Commissioner of Social :
Security, :
Defendant. ;
X

JESSE M. FURMAN, United States District Judge:

Pursuant to the Court’s Order dated November 9, 2020, the parties were required to
confer regarding whether they are willing to consent, under 28 U.S.C. § 636(c), to conducting all
proceedings before the assigned Magistrate Judge. See ECF No. 7. If both parties consent, they
were required to email to Furman NYSDChambers@nysd.uscourts.gov a fully executed Notice,
Consent, and Reference of Civil Action to a Magistrate Judge Form within two weeks of the date
on which Defendant enters an appearance. If either party does not consent, they were to file, by
the same date, a joint letter advising the Court that the parties do not consent. To date, the
parties have not satisfied their obligations. As a courtesy, the parties’ deadline is hereby
EXTENDED, nunc pro tunc, to January 5, 2021.

SO ORDERED. a -
Dated: December 29, 2020

New York, New York hot N_PURMAN
he States District Judge
